02-10-219-CR






















 
 
 
 
 
 
                           COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
                                                 NO. 2-10-219-CR
 
 
MICHAEL
OLIVER SMITH                                                                  APPELLANT
 
                                                             V.
THE STATE OF TEXAS                                                                             STATE
 
                                                        ----------
                FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1] AND
JUDGMENT
----------
We
have considered “Appellant=s Withdrawal
Of Notice Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).
 
                                                                   PER CURIAM
PANEL:  WALKER, MCCOY, and MEIER,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 4,
2010




[1]See Tex. R. App. P. 47.4.